IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARCUS HAND,                                : No. 141 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ANDREW DANCHA, M.D.; SANDRA                 :
SNYDER; DR. MCGREGOR; PAULA                 :
PRICE; DR. MARTY COLE., M.D.;               :
WEXFORD HEALTH SOURCES, INC.;               :
CORIZON HEALTH CARE SERVICE,                :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.